Title: To Benjamin Franklin from Jean-Jacques de Lafreté, 18 February 1779
From: Lafreté, Jean-Jacques de
To: Franklin, Benjamin


Paris le 18 février 1779.
Je profite, Monsieur, d’un commissionnaire que Madme. De-Lafreté vous envoye, pour vous demander la lettre de recommandation que vous avéz eû la bonté de me promettre. Je désirerois bien l’avoir aujourd’hui, et vous m’enverriez les duplicata que vous avéz bien voulu me promettre, à votre commodité. Je serois cependant bien aise d’en avoir un incessamment, parce que je voudrois faire partir tout de suite deux paquets pour M. Gérard, et j’aurai l’honneur de vous en adresser un en vous priant de le joindre à vos premières dépêches.
Je suis avec Respèct, Monsieur, votre Très humble et Très obeissant serviteur.
Lafreté
